Exhibit 10.1


 
Director Compensation Policy
 
The following table sets forth the compensation payable to nonemployee directors
of Lexmark International, Inc.:
 
Annual Retainer Fee
$50,000
Presiding Director Annual Retainer Fee
$15,000
Annual Chair Retainer Fee – Finance and Audit Committee
$20,000
Annual Chair Retainer Fee – Compensation and Pension Committee
$12,000
Annual Chair Retainer Fee – Other Committees
$10,000
Daily Board Meeting Attendance Fee
$2,500
Committee Meeting Attendance Fees (if held other than on a Board Meeting date)
Finance and Audit Committee
$2,500
Other Committees
$2,000
Telephonic Meeting Attendance Fee
$750
Initial Equity Award (Restricted Stock Units)
$150,000
Annual Equity Award (Restricted Stock Units)
$125,000

Terms of Equity Awards
 
Initial Equity Award (Restricted Stock Units)
 
·  
Grant Date: Date of Election to the Board

 
·  
Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 
·  
Vesting: 100% vested on the sixth anniversary of the Grant Date

 
·  
Settlement: On termination of status as a Board member

 
Annual Equity Award (Restricted Stock Units)
 
·  
Grant Date: Annual Meeting of Stockholders

 
·  
Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to nearest whole share

 
·  
Vesting: 100% vested on the date immediately preceding the next Annual Meeting
of Stockholders

 
·  
Settlement: 34% on the second anniversary of the date of grant and 33% on each
of the third and fourth anniversaries of the date of grant

 
Deferred Stock Units: Pursuant to the terms of the Lexmark International, Inc.
2005 Nonemployee Director Stock Plan, each nonemployee director may defer his or
her retainer and/or meeting fees into Deferred Stock Units based on the fair
market value of Lexmark Class A Common Stock on the date of deferral. The
Deferred Stock Units are eligible for settlement initially on June 30th in the
fifth year following the date of grant.
 
